United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50251
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MELVIN DEAN CANADA, JR., also known as Tootie,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. A:06-CV-7
                       USDC No. 1-02-CR-189
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Melvin Dean Canada was convicted pursuant to a plea

agreement of possession with intent to distribute more than 5

grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1).         He

filed a 28 U.S.C. § 2255 motion to vacate his sentence, which was

denied by the district court as time-barred.   The district court

granted a certificate of appealability (COA) as to Canada’s

claims that:   (1) he should be permitted to argue the

retroactivity of United States v. Booker, 543 U.S. 220 (2005) to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50251
                                  -2-

cases on collateral review to the United States Supreme Court,

notwithstanding this court’s decision United States v. Gentry,

432 F.3d 600 (5th Cir. 2005), and (2) he should be permitted to

argue the retroactivity of Crawford v. Washington, 541 U.S. 36

(2004) to cases on collateral review in this court.

     However, this court has held that Booker is not

retroactively applicable to cases on collateral review.      Gentry,

432 F.3d at 605-06.   Additionally, Crawford was decided on March

8, 2004.   541 U.S. at 36.   Because Canada's § 2255 motion was not

filed until January 4, 2006, his claims regarding the

applicability of Crawford are time-barred.      Moreover, this court

recently held that Crawford does not apply retroactively to cases

on collateral review.    Lave v. Dretke, 444 F.3d 333, 336 (5th

Cir. 2006), petition for cert. filed (June 13, 2006) (No. 05-

11552).    Thus, the district court did not err in concluding that

Canada’s § 2255 motion was time barred.

     Canada requests a COA regarding his claim that, because his

sentence was unlawfully enhanced under Booker and Crawford, his

plea agreement, and specifically his appeal waiver, are invalid.

This court will not generally address any issue not certified by

the district court unless explicitly requested to do so.      See

United States v. Kimler, 150 F.3d 429 (5th Cir. 1998); Lackey v.

Johnson, 116 F.3d 149 (5th Cir. 1997).      Here, Canada explicitly

requests a COA on this issue.    However, Canada has not made a

substantial showing of the denial of a constitutional right, and
                          No. 06-50251
                               -3-

therefore his arguments on this issue are unavailing.   See Slack

v. McDaniel, 529 U.S. 473, 484 (2000).

     Accordingly, Canada’s motion for COA is DENIED and the

district court’s judgment is AFFIRMED.